Citation Nr: 1829138	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  10-25 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the loss of teeth for compensation purposes, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to June 1995, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  However, in dental claims, the RO adjudicates the claim of service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for a dental disorder for compensation purposes.  Moreover, a review of the medical treatment records indicates the Veteran has received dental treatment through VA.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of this hearing is of record.

In April 2016, the Board, in pertinent part, remanded the current appellate claim for further development, to include a new competent medical examination of his claimed dental disorder.  Such an examination was accomplished in September 2016, and all other development directed for this claim appears to have been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case has now been returned to the Board for additional appellate consideration.

The Board also notes that the April 2016 remand included issues of service connection for small bowel resection, a respiratory condition, hernia, hypertension and aortic valve leaking.  However, the record reflects service connection was established for such disabilities while this case was on remand.  As such, these service connection claims are no longer before the Board for appellate consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a dental disorder, including loss of teeth, for which compensation may be paid, to include as due to an undiagnosed illness.


CONCLUSION OF LAW

The criteria for a grant of service connection for loss of teeth for compensation purposes, to include as due to an undiagnosed illness, are not met. 38 U.S.C.A. §§ 1117, 1712 (West 2014); 38 C.F.R. §§ 3.317, 3.381, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712 ; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995). 

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Board acknowledges that the Veteran is missing teeth.  For example, a January 2008 VA examination found he was missing teeth #1, 2, 15, 16, 17, 30, and 32.  The VA examiner also determined that the remaining teeth with the exception of tooth #14 were intact and restored; tooth #14 had a fractured distal lingual cusp.  However, it is not clear from the evidence of record whether the Veteran's loss of teeth is a dental disorder for which compensation may be paid under the provisions of 38 C.F.R. § 4.150.  Even if he does have such a disorder, the record does not reflect it was the result of in-service dental trauma and/or an undiagnosed illness.

To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381 (b).  The Board notes that the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306 (b)(1); VAOGCPREC 5-97.  Further, the Federal Circuit defined "service trauma" as "an injury or wound produced by an external force during the service member's performance of military duties."  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  The definition excluded "the intended result of proper medical treatment."  Id.

In this case, the Veteran acknowledged at his October 2015 hearing that he did not have trauma to his mouth during service.  Transcript p. 11.  Rather, he contended that he had loss of teeth resulting from his Persian Gulf War service.  Specifically, he testified that he was drinking water from the country during the first three weeks of his service in Saudi Arabia.  The lister bags of water were covered with oil and sand.  Further, he was breathing in smoke from the Kuwait oil field, and coughing up black smoke.  This smoke also settled on top of their drinking water.  Id.  He wrote in a June 2010 VA Form 9 that this caused his teeth to start braking off like glass when eating something.  Similar contentions were also noted in a May 2010 informal conference report.

Based upon the aforementioned contentions of the Veteran, it does not appear he sustained an injury or wound produced by an external force so as to satisfy the criteria of "service trauma" for his loss of teeth claim.  See Nielson, supra.  No such trauma appears to be indicated in his service treatment records either.

To the extent the Veteran is seeking service connection for such a condition based upon his Persian Gulf War service, to include undiagnosed illness and environmental hazards such as contaminated water and sand, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are for consideration.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317 (a)(1).

The Board notes that many of the teeth cited by the VA examiner are shown in the Veteran's service treatment records as already missing prior to his service in the Gulf War.  For instance, a dental chart from February 1984 shows teeth #1, 2, and 17 missing, having been extracted (the examination notes indicate that it was tooth #16, not #17, was extracted).  Thus, it is not clear that the condition started before the Veteran's service in Southwest Asia.  

The Board acknowledges that the January 2008 VA examiner stated that it was not possible to determine the reason the missing teeth were lost.  However, the more recent November 2016 VA examiner promulgated opinions against the Veteran's loss of teeth being etiologically linked to service, to include under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In pertinent part, the November 2016 VA examiner found that the Veteran's dental conditions were attributable to known clinical diagnoses of dental caries, periodontal disease and occlusal trauma (due to insufficient teeth bearing the occlusal forces load).  Moreover, the examiner stated it appeared the Veteran had common dental procedures while in the military and there appeared to be no correlation between the Veteran's contention of teeth breaking due to drinking contaminated water or breathing oil, smoke.  The examiner stated he had never known seeing in any clinical literature or observing in his years of clinical practice evidence which demonstrates the Veteran's contention causing the claimed problems.  Further, the examiner opined it was highly likely that the Veteran's dental conditions were a result of genetic predisposition, nutritional choices and non-compliance with adequate homecare and regular professional preventative dental visit.  The examiner further stated that the disability pattern was consistent with a disease with a clear and specific etiology and diagnosis; as opposed to a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology or a diagnosable chronic multi-symptom illness with a partially explained etiology.

The Board notes that the November 2016 VA examiner was familiar with the Veteran's medical history from review of his claims folder.  Further, as detailed above, the aforementioned opinions were not expressed in speculative or equivocal linage, and were supported by stated rationale.  Moreover, it does not appear the Veteran has challenged the adequacy of the VA examiner's findings, nor the examiner's qualifications to provide competent medical evidence.  Therefore, the Board finds the November 2016 VA examination and opinions to be adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran has a dental disorder, including loss of teeth, for which compensation may be paid, to include as due to an undiagnosed illness.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Therefore, the claim must be denied.


ORDER

Service connection for loss of teeth for compensation purposes, to include as due to an undiagnosed illness, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


